Citation Nr: 1819773	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-06 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for a right knee disability, presently rated as 10 percent disabling for a chronic right knee strain with retropatellar pain syndrome.

2.  Entitlement to an increased disability rating for a left knee disability, presently rated as 10 percent disabling from a chronic left knee strain with retropatellar pain syndrome, and separately rated as 10 percent disabling for left knee laxity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from March 1985 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board observes that a February 2012 rating decision by the RO in Waco also granted a separate 10 percent rating for laxity of the left knee.  Because the Board must consider all symptoms of a knee disability, that rating decision is also included in this appeal.  

In June 2016 and April 2017, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that in March 2017, the Veteran filed two VA Form 9s (Appeal to the Board of Veterans' Appeals), perfecting an appeal to the Board of the issues of increased disability ratings for right hip impingement, right hip osteoarthritis, tendonitis of the right wrist, benign tremor of the right hand, and service connection of a left shoulder condition, right shoulder condition, right toe condition, headaches, left hip osteoarthritis, and a low back disability.  However, as it appears from the record that the RO may be continuing to develop some or all of those claims, the Board will decline to adjudicate those claims at this time to ensure the record is complete and these issues are certified to the Board.

As was discussed in the June 2016 remand, the Veteran has withdrawn his request for a hearing before a Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the issues on appeal.  

Previously, the Board remanded the issues of increased rating for the knees on appeal in order to obtain a VA examination as the October 2016 VA examination was inadequate because that examination did not meet the criteria set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  In May 2017, the Veteran was provided a VA examination for his service-connected right and left knee disabilities.  The Board has reviewed the findings and concludes that these findings are not adequate as again they do not meet the criteria set forth in Correia, which provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The May 2017 VA examination does not meet the specifications of Correia, as it does not specify whether range of motion was tested on either active or passive motion nor was testing done in both weight-bearing and nonweight-bearing.  Given this, a further examination is necessary.  38 C.F.R. § 3.159(c)(4) (2017).


Accordingly, the case is REMANDED for the following action:

The RO must provide the Veteran with an appropriate examination by an examiner who has not previously examined the Veteran to determine the current severity of his service-connected right and left knee disabilities, to include all associated residuals.  The Veteran's file must be made available to the examiner for review.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must conduct full range of motion studies on the Veteran's right and left knees.  The examiner must record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must first indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing. 

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, with consideration of the clinical findings, and after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right and left knee disabilities.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right and left knees, and if so, whether it is slight, moderate, or severe.  Regarding the right knee, the examiner must determine the cause of the Veteran's locking and effusion previously found on MRI in December 2012, including whether the Veteran has a dislocated semilunar cartilage or meniscal tear.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




